Hill, C. J.
1. The defendant in a justice’s court, when sued on an unconditional contract in writing, must appear and make his defense at the-first term, either by pleading or by the marking of his name, or that of his attorney, on the docket. Civil Code, §4134; Heyward v. Field, 95 Ga. 714 (22 S. E. 653); Morgan v. Prior, 110 Ga. 791 (36 S. E. 75).
2. When no defense whatever is made at or before the first term to a suit, in a justice’s court on an unconditional contract in writing, no plea can be filed on an appeal to a jury from the judgment rendered in favor of the plaintiff. The justice did not err in dismissing the appeal.

Judgment affirmed.